Case 1:18-cr-00201-CMA-GPG Document 239 Filed 11/19/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Criminal Action No. 18-cr-00201-CMA-GPG-02

   UNITED STATES OF AMERICA,

           Plaintiff,

   v.

   2. ANDY SELTZER,

           Defendant.


        ORDER ADOPTING AND AFFIRMING OCTOBER 23, 2020 RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE


           This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #234). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count Two of the Indictment, charging

   a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii), distribute of 50 grams and more

   of methamphetamine (actual). The Court also notes that Defendant consented to

   Magistrate Judge Gallagher advising him with regard to his Constitutional rights and his

   rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure. Magistrate Judge

   Gallagher conducted the Rule 11 hearing on October 23, 2020, at which time he

   appropriately advised the Defendant of his rights and made inquiry as to the

   Defendant’s understanding of the charges, the terms of the plea agreement, the

   voluntariness of his plea, and of the consequences of pleading guilty. Based on that


                                               1
Case 1:18-cr-00201-CMA-GPG Document 239 Filed 11/19/20 USDC Colorado Page 2 of 2




   hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

   Defendant's plea of guilty to Count Two of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.

         2.     The plea as made in open court on October 23, 2020 is accepted and the
                Defendant is adjudged guilty of violation of Count Two of the Indictment,
                charging a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii), distribute
                of 50 grams and more of methamphetamine (actual).


         DATED: November 19, 2020


                                     BY THE COURT:


                                     ___________________________________
                                     CHRISTINE M. ARGUELLO
                                     United States District Judge




                                               2
